Citation Nr: 1118098	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  10-37 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a left foot disorder, to include as a residual of cold injury.

2.  Entitlement to service connection for a right foot disorder, to include as a residual of cold injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1951 to October 1953.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA).  In March 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The Veteran was notified of the VCAA duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in September 2009 and October 2010.  The United States Court of Appeals for Veterans Claims (hereinafter "the Court"), in Dingess v. Nicholson, 19 Vet. App. 473 (2006), held that the VCAA notice requirements applied to all elements of a claim.  The Veteran was provided notice as to these matters in the September 2009 VA correspondence.

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).  The Court has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In this case, the record shows the Veteran's service treatment records may be incomplete and that additional records may have been lost due to fire at a government storage facility.  In such cases, there is a heightened duty to assist the Veteran in developing the evidence that might support his claim, which includes the duty to search for alternative medical records.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  In correspondence dated in October 2009 VA notified the Veteran that records may have been lost due to fire and he was advise to provide records in his possession or to provide information for VA assistance in searching alternative sources for evidence.  He responded that he had no additional service record in his possession.  

In statements and testimony in support of his claim the Veteran reported that he had been exposed to freezing temperature during combat service in Korea and that he had experienced persistent skin problems in his feet since service.  He submitted additional evidence including pertinent medical literature addressing the causes and symptoms of frostbite at his hearing in March 2011.  He has not waived agency of original jurisdiction (AOJ) review of that evidence and the case must be remanded for AOJ consideration.  See 38 C.F.R. § 20.1304(c) (2010).  VA treatment records include a July 2009 report noting a diagnosis of dermatitis/pruritus to the feet without opinion as to etiology.  The RO has conceded that the Veteran was likely exposed to freezing temperature during combat service in Korea.  The Veteran's statements as to this matter are consistent with the circumstances of his service.  The Board also notes that the Veteran and his spouse provided credible and competent evidence as to symptoms which had been recurrent since active service.  As this matter has not been addressed by VA examination, the Board finds a medical etiology opinion should be obtained for an adequate determination.  For these reasons, additional development is required prior to appellate review.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Veteran should be scheduled for an appropriate VA examination for an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that he has residuals of cold injury to the feet as a result of active service.  The examiner should be notified that VA concedes the Veteran was exposed to freezing temperature during combat service in the Korean War.  

All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.  

The opinion should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

2.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

